        Case 1:20-cv-01006-GHW Document 121 Filed 07/02/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

WHITESTONE CONSTRUCTION CORP.,                       )
                                                     )
       Plaintiff,                                    )
                                                     )   No. 20 - cv - 1006
v.                                                   )
                                                     )
YUANDA USA CORPORATION,                              )
                                                     )
       Defendant.                                    )

                     DEFENDANT YUANDA USA CORPORATION’S
                     RULE 56 MOTION FOR SUMMARY JUDGMENT

       NOW COMES Yuanda USA Corporation (“Yuanda”), by its attorneys, The Law Offices

of Peter Scutero and Fox Swibel Levin & Carroll, LLP, and respectfully moves this court,

pursuant to Rule 56 of the Federal Rules of Civil Procedure, for an order granting judgment in

Yuanda’s favor and against the Plaintiff, Whitestone Construction Corp., on all matters in

dispute, including liability sand damages, if any.

       In support of Yuanda’s Motion, the following materials have been filed concurrently

herewith: (1) Memorandum of Law in Support of Yuanda’s Rule 56 Motion for Summary

Judgment, (2) Yuanda’s Rule 56.1 Statement of Undisputed Material Facts, which is referred in

the Memorandum of Law as “Exhibit 1,” and (3) exhibits offered in support of this Motion,

which are referenced and/or identified in the Memorandum of Law and Rule 56.1 Statement of

Undisputed Material Facts.




                                                 1
        Case 1:20-cv-01006-GHW Document 121 Filed 07/02/21 Page 2 of 3




Dated: July 2, 2021                        Respectfully submitted,




                                          By: _______________ ___________
                                               Adam L. Gill
                                               One of Its Attorneys




Peter Scutero
The Law Offices of Peter Scutero, P.C.
2529 32nd Street, 1E
Astoria, New York 11102
(914) 263-9320
peter@scuterolaw.com

and

Adam L. Gill (admitted Pro Hac Vice)
Fox Swibel Levin & Carroll LLP
200 W. Madison St., 30th Fl.
Chicago, IL 60606
(312) 224-1200
agill@foxswibel.com


Counsel for Defendant, Yuanda USA Corp.




                                           1
        Case 1:20-cv-01006-GHW Document 121 Filed 07/02/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that on July 2, 2021, he caused the foregoing to
be electronically served upon the following counsel of record:

       Donald J. Carbone
       Gary M. Kushner
       Christopher M. Rodriguez
       Goetz Fitzpatrick LLP
       One Penn Plaza, Suite 3100
       New York, NY 10119
       (212) 695-8100
       dcarbone@goetzfitz.com
       gkushner@goetzfitz.com
       crodriguez@goetzfitz.com


                                                    ________________________         _
                                                          Adam L. Gill




                                                1
